 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3607 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fiscal Year 2010 Federal Aviation Administration Extension Act.  
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking September 30, 2009 and inserting December 31, 2009.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking September 30, 2009 and inserting December 31, 2009.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking September 30, 2009 and inserting December 31, 2009.  
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2009.  
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2009 and inserting January 1, 2010; and  
(2)by inserting or the Fiscal Year 2010 Federal Aviation Administration Extension Act before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking October 1, 2009 and inserting January 1, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2009.  
4.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103 of title 49, United States Code, is amended— 
(A)by striking and at the end of paragraph (5);  
(B)by striking the period at the end of paragraph (6) and inserting ; and; and  
(C)by adding at the end the following: 
 
(7)$1,000,000,000 for the 3-month period beginning on October 1, 2009. .  
(2)Obligation of amountsSums made available pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2010, and shall remain available until expended.  
(b)Project grant authoritySection 47104(c) of such title is amended by striking September 30, 2009, and inserting December 31, 2009,.  
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking October 1, 2009. and inserting January 1, 2010..  
(b)Section 41743(e)(2) of such title is amended by striking 2009 and inserting 2010.  
(c)Section 44302(f)(1) of such title is amended— 
(1)by striking September 30, 2009, and inserting December 31, 2009,; and  
(2)by striking December 31, 2009, and inserting March 31, 2010,.  
(d)Section 44303(b) of such title is amended by striking December 31, 2009, and inserting March 31, 2010,.  
(e)Section 47107(s)(3) of such title is amended by striking October 1, 2009. and inserting January 1, 2010..  
(f)Section 47115(j) of such title is amended by inserting and for the portion of fiscal year 2010 ending before January 1, 2010, after 2009,.  
(g)Section 47141(f) of such title is amended by striking September 30, 2009. and inserting December 31, 2009..  
(h)Section 49108 of such title is amended by striking September 30, 2009, and inserting December 31, 2009,.  
(i)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by inserting , or in the portion of fiscal year 2010 ending before January 1, 2010, after fiscal year 2009.  
(j)Section 186(d) of such Act (117 Stat. 2518) is amended by inserting and for the portion of fiscal year 2010 ending before January 1, 2010, after 2009,.  
(k)Section 409(d) of such Act (49 U.S.C. 41731 note) is amended by striking September 30, 2009. and inserting September 30, 2010..  
(l)The amendments made by this section shall take effect on October 1, 2009.  
6.Federal Aviation Administration operationsSection 106(k)(1) of title 49, United States Code, is amended— 
(1)by striking and at the end of subparagraph (D);  
(2)by striking the period at the end of subparagraph (E) and inserting ; and; and  
(3)by adding at the end the following: 
 
(F)$2,338,287,375 for the 3-month period beginning on October 1, 2009. .  
7.Air navigation facilities and equipmentSection 48101(a) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (4);  
(2)by striking the period at the end of paragraph (5) and inserting ; and; and  
(3)by adding at the end the following: 
 
(6)$733,444,250 for the 3-month period beginning on October 1, 2009. .  
8.Research, engineering, and developmentSection 48102(a) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (12);  
(2)by striking the period at the end of paragraph (13) and inserting ; and; and  
(3)by adding at the end the following: 
 
(14)$46,250,000 for the 3-month period beginning on October 1, 2009. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
